DETAILED ACTION

Election/Restrictions
All pending claims have been examined.

Claim Objections
Claims 1 and 14 are objected to because “ofthe” (line 2 of each claim) are typographical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 14-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7, 14, 15, 19 and 21 recite the limitation “the wear caps.”  There is insufficient antecedent basis for this limitation in the claims.  Note that parent claim 1 recites only “a cap” and claim recitations can be met with a single cap being mounted on multiple retention structures.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (U.S. Patent 5,119,888).
	Hall discloses a wear assembly including an adapter (6) with a forwardly projecting nose (lowermost portion, Figure 2) and a rearward inner surface (upper portion, Figure 2) having at least two independent retention structures (8).  There is a wear member (lowermost 10) having a cavity (12) that receives the nose and a lock (16) to secure the wear member (10) to the adapter (Figure 3, for example).  A wear cap (three upper pieces 10) is mounted on each of the independent retention structures (Figures 2 and 3, for example).
	There configuration (6) of Hall meets the recitation of a leg that extends along a base (2) of the earth working equipment.  The inner surface (considered the forward facing surface in Figure 2) extends over the leg.
	The dimensions appear to be as claimed in claims 16-18.  
	The wear caps are identical to one another.

	The wear caps cover the holes.
	The wear member is a point (Figure 2, for example) and an intermediate adapter (Figure 3, for example).

Claims 1-3, 11, 12, 14 16-18, 20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emrich et al. (U.S. Patent 5,666,748).
Emrich discloses a wear assembly including an adapter (28) with a forwardly projecting nose (33) and a rearward inner surface (37) having at least two independent retention structures (42, 44, 48).  There is a wear member (118) having a cavity (not shown) that receives the nose and a lock (column 6, lines 50-53) to secure the wear member (118) to the adapter (Figure 1, for example).  A wear cap (10) is mounted on each of the independent retention structures (Figure 2, for example).
There are inner (30) and outer (31) legs.
Emrich appears to meet the recitations of claims 11, 12, 14 and 16-18.
Any or all of the retention structures meet the recitation of lifting holes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-19, 21 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Emrich (U.S. Patent 5,666,748), as applied above. 
Emrich includes the outer leg (31), but does not teach an independent retention structure or corresponding wear cap thereon.  It would have been obvious to one of ordinary skill at the time of the invention to have configured the outer leg in the manner of the inner leg in order to suit a particular application.  Note that this is a duplication of existing parts, which cannot patentably distinguish an apparatus.
Emrich appears to meet at least some of the recitations regarding relative dimensions.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have used any relative dimensions in order to obtain an implement best suited to a particular application.  Relative dimensions are not a patentably distinguishing characteristic in this instance since the wear member prior art is replete with implements having a vast array of relative dimensions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach wear assemblies including adapters, wear members and wear caps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671